Citation Nr: 1807084	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and schizoaffective disorder (SAD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to September 1998. 
This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California.

This case was initially before the Board in February 2016.  The Board reopened the Veteran's previously denied claim of entitlement to service connection for PTSD and major depressive disorder.  It also expanded the issues on appeal to include not just PTSD and major depressive disorder, but all diagnosed acquired psychiatric disabilities, including schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App.1 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Board then remanded the case for additional development. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder to include PTSD, MDD and SAD, is etiologically related to her military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C. §§ 1110, 1131 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

B.  Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that she suffers from PTSD and major depression as a result of a military sexual trauma (MST) by a fellow sailor.  During the attack, she alleges she was hit in the head and her ear drum was perforated, requiring medical attention.  She further alleges that the trauma and emotional pain of the event caused her to numb herself.  As a result, she does not remember many details.  

The Board finds, however, that there is credible supporting evidence that the Veteran's in-service stressor occurred.  Her service treatment records show that in April 1992, she sustained blunt force trauma from someone's hand.  The impact was severe enough to rupture her ear drum, cause a contusion and require further medical evaluation off of the ship.  The Veteran has since established service connection for the perforated tympanic membrane.  

In August 2016, the Joint Service Research Records Center (JSRRC) attempted to research the circumstances regarding the Veteran's claimed stressor by researching April to May1992 deck logs for information regarding an assault involving the Veteran on the USS Jason (Ar-8).  The JSRRC responded that while there was no clear and convincing evidence of the claimed stressor, the evidence did show that the Veteran served aboard the USS Jason (Ar-8) during the time periods in question and was seen for a split ear drum in 1992.  The JSRRC further acknowledged that although the Veteran had, at times, claimed the incident occurred in 1993, "dates [could] get confusing after much time [had] passed."  Therefore, the JSRRC could neither confirm nor deny an in-service stressor.  

In a lay statement received in April 2017 by a sailor who served with the Veteran on the USS Jason (Ar-8), she reported that she went to sick call with the Veteran and rode with her to the hospital after she had been beaten and sexually assaulted.  

As the Veteran's statements and those of her friend are consistent with the evidence of record, the Board finds no reason to question the credibility of her statements that she suffered from MST in service. 

Regarding the service connection element of a current disability, VA treatment records from San Diego, California VA Medical Center (VAMC) and Mission Valley VA Outpatient Center from April 2003 through July 2011 reflect diagnoses of chronic alcoholism, schizophrenia and depression.  In February 2012, the Veteran had an intake appointment at the San Diego VAMC's Military Sexual Trauma and Interpersonal Trauma Clinic (MST & IPT Clinic).  The Veteran indicated she had a history of amphetamine dependence.  She also informed the medical provider that she experienced auditory hallucinations.  Because the Veteran had symptoms of disorganized thinking, a psychological assessment was conducted in March 2012, at the Mission Valley VA outpatient center to determine if the Veteran would be better served at the Psychosocial Rehabilitation and Recovery Center (PRRC), which supports Veterans with mental illnesses such as schizophrenia, major depression and bipolar disorder.  Mental health diagnoses at that time included schizoaffective disorder, depressed type, cognitive disorder NOS, opioid dependence, cannabis dependence, and alcohol dependence.

In June 2012, the Veteran was afforded a VA examination.  The medical examiner stated that the diagnostic criteria were met for schizoaffective disorder depressed type and amphetamine dependence but not PTSD.  

In August 2014, the Veteran sought evaluation and treatment with a private psychologist for several months.  PTSD, schizoaffective disorder, bipolar type, and alcohol and drug dependence were diagnosed.  

Although the Veteran's current psychiatric disability has been variously diagnosed through the years, the Board is satisfied that the service connection element of a current psychiatric disability has been met.

As to the issue of nexus, the Board finds the competent and credible medical evidence establishes a link between the Veteran's current symptoms and the claimed in-service stressor.  In April 2017, the Veteran's private treating psychologist opined that the Veteran's PTSD and SAD were directly related to the MST she suffered while on active duty.  This nexus opinion is given great weight because the treating psychologist in this case had an established relationship with the Veteran and was able to assess her over an extended period of time.  Furthermore his opinion was also based on a review of VA treatment records and it is consistent with the lay statements of record and treatment diagnoses.  

The Board acknowledges that a VA medical opinion was also obtained in March 2017, and it was that examiner's opinion that the Veteran did not have PTSD and that her schizoaffective disorder was not related to her service.  However, in providing that opinion, the VA examiner did not (as he had been instructed) accept as true the Veteran's report of suffering a perforated tympanic membrane due to a personal physical assault during her active service.  Instead, the examiner stated that the Veteran only claimed to have been harassed after testifying in a Captain's mast and did not mention any assault or incident that would result in a perforated tympanic membrane; therefore, the VA examiner found she did not meet the stressor criteria for a PTSD diagnosis.

Given the inadequacies in the VA medical opinions of record, and in light of the favorable April 2017 medical opinion from the Veteran's private treating psychologist, the Board resolves any reasonable doubt in the Veteran's favor and finds that the evidence supports her claim for service connection for an acquired psychiatric disorder to include, PTSD, MDD and SAD.  Accordingly, service connection is warranted.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, MDD and SAD, is granted. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


